 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MARK R. FRISBY,                                    Case No. 1:19-cv-01735-EPG (PC)
12                      Plaintiff,
13                                                      ORDER TRANSFERRING CASE TO THE
            v.
                                                        SACRAMENTO DIVISION OF THE
14   GAVIN NEWSOME,                                     EASTERN DISTRICT OF CALIFORNIA

15                      Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42
18   U.S.C. § 1983, together with an application to proceed in forma pauperis pursuant to 28 U.S.C.
19
     § 1915.
20
            In his complaint, Plaintiff alleges violations of his civil rights by Defendant. It appears
21
     that the alleged violations took place in Sacramento County, which is part of the Sacramento
22
     Division of the United States District Court for the Eastern District of California. Therefore, the
23
     complaint should have been filed in the Sacramento Division.
24
            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
25
     court may, on the Court’s own motion, be transferred to the proper court. Therefore, this action
26
     will be transferred to the Sacramento Division. This Court will not rule on Plaintiff’s application
27
     to proceed in forma pauperis.
28
            Good cause appearing, IT IS HEREBY ORDERED that:
                                                1
 1           1. This action is transferred to the United States District Court for the Eastern District of

 2   California sitting in Sacramento; and

 3           2. All future filings shall refer to the new Sacramento case number assigned and shall be

 4   filed at:

 5                                  United States District Court
                                    Eastern District of California
 6                                  501 “I” Street, Suite 4-200
                                    Sacramento, CA 95814
 7

 8
     IT IS SO ORDERED.
 9

10       Dated:    December 17, 2019                            /s/
                                                           UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
